UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS E. FARRIS, a/k/a Thomas Edgar Farris, a/k/a Thomas
Farris,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:08-cr-00030-1; 2:12-cr-00217-1)


Submitted:   October 27, 2016              Decided:    January 4, 2017


Before DIAZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard W. Weston, WESTON LAW OFFICE, Huntington, West Virginia,
for Appellant. Carol A. Casto, United States Attorney, Lisa G.
Johnston, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas E. Farris appeals the revocation of his supervised

release and 21-month sentence raising two issues, whether: (1)

the district court erred by granting an implied continuance in

his     first       revocation        hearing;             and     (2)      the     evidence       was

sufficient to support his Grade B violations.                               We affirm.

       In his petition for revocation and amended petition, Farris

was     charged       with     Grade       B        and    Grade      C    violations        of    his

supervised release.                The Grade B violations were not committing

another crime, which Farris violated by failing to register as a

sex    offender       or     failing       to        provide       notice      of    registration

changes, and by being charged with forgery or uttering, and with

entry    of     a    building       other           than    a    dwelling.          The   Grade      C

violations          were:     failing          to     secure       employment        since        being

released from prison; failing to truthfully answer all inquiries

and follow instructions of his probation officer by failing to

notify his probation officer within ten days of any change of

address;       and    failing       to     submit          monthly        supervision     reports.

Farris     argues           that     the        Grade       C      violations        alone        were

insufficient to merit revocation of his supervised release.

       At the initial revocation proceeding, Farris objected to

hearsay testimony presented by the Government.                                      Farris argues

that     the        district       court        granted          an       implied    motion        for

continuance          by     sustaining          his        objection        and     allowing       the

                                                     2
Government       to    secure       the    necessary       witnesses        in    a     continued

hearing.

      At   the    continued         hearing,         the   Government       presented        five

witnesses,        providing          Farris          the      opportunity          of      cross-

examination, which was the basis of his hearsay objection in the

previous hearing.            Based on the evidence presented, the district

court found Farris guilty of all violations and sentenced him to

21 months of imprisonment.                 We affirm.

      A district court has broad discretion to grant or deny a

continuance and its decision will not be reversed absent abuse

of that discretion.             United States v. LaRouche, 896 F.2d 815,

823 (4th Cir. 1990).               Moreover, even if such an abuse is found,

a   defendant     is    required          to   show    that     the   error       specifically

prejudiced his case in order to prevail.                              Our review of the

record reveals no abuse of discretion by the district court in

granting the motion to continue.                       Thus, this claim is without

merit.

      We     review     a    district          court’s     revocation        of       supervised

release and its imposition of a sentence after revocation for

abuse of discretion.                United States v. Padgett, 788 F.3d 370,

373   (4th    Cir.),        cert.    denied,         136   S.   Ct.   494        (2015).      The

district court need only find a violation of a condition of

supervised       release      by     a    preponderance         of    the    evidence.       See

18 U.S.C. § 3583(e)(3) (2012); United States v. Copley, 978 F.2d
3
829, 831 (4th Cir. 1992).              Credibility determinations are not

subject to review.          United States v. Saunders, 886 F.2d 56, 60

(4th Cir. 1989).           Our review of the record reveals no abuse of

discretion      by   the    district   court   and   that    the   evidence   was

sufficient to support the court’s decision to revoke supervised

release.

      For these reasons, we affirm the district court’s judgment.

We   dispense    with      oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                         4